Citation Nr: 0334387	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to separate 10 percent evaluations for 
service-connected bilateral
tinnitus.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from June 1992 through 
May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Togus, Maine, 
Regional Office (RO) denying service connection for bilateral 
pes planus.  Appellant is also appealing a separate rating 
decision by RO denying separate compensable evaluations for 
tinnitus in each ear vice the current evaluation for 
bilateral tinnitus.  A 10 percent rating is currently 
assigned for tinnitus.

The issue of service connection for pes planus will be 
considered in the remand section of this document.


FINDING OF FACT

Separate compensable (10 percent) evaluations for bilateral 
tinnitus are precluded as a matter of law.


CONCLUSION OF LAW

Separate ratings for tinnitus for each ear are not warranted 
under the law.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003); VAOPGPREC 2-2003 
(Precedent Opinion of the General Counsel of the Department 
of Veterans Affairs).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before 1999, the rating schedule authorized a 10 percent 
disability rating for tinnitus incurred as a result of head 
injury or acoustic trauma.  See generally 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  At that time, manifestations of 
tinnitus that were not the result of head trauma could be 
rated in association with the underlying cause under the 
appropriate diagnostic code.  See Wanner v. Principi, 17 Vet. 
App. 4 (2003).  In 1999, the Rating Schedule was amended to 
provide service connection for "tinnitus, recurrent" 
regardless of its etiology.  64 Fed. Reg. 25,202, 25,210 
(1999); 38 C.F.R. § 4.87, Diagnostic Code 6260.  
Additionally, a note was added in the 1999 amendment 
instructing raters that a separate evaluation for tinnitus 
may be combined with an evaluation under diagnostic codes 
6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports any evaluation under one of those 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260.  
Neither the prior nor the amended regulation contained any 
language suggesting that a separate tinnitus rating could be 
awarded for each ear, nor does any other rating schedule 
provision in effect prior to or after 1999 suggest that such 
separate ratings may be awarded.

VA discussed the nature of tinnitus in a notice of proposed 
rulemaking concerning the rating schedule provision governing 
tinnitus:

True (subjective) tinnitus does not originate in the 
inner ear, although damage to the inner ear may be a 
precursor of objective tinnitus.  It is theorized that 
in true tinnitus the brain creates phantom sensations to 
replace missing inputs from the damaged inner ear, 
similar to the brain's creation of phantom pain in 
amputated limbs....[t]rue tinnitus, i.e. the perception of 
sound in the absence of an external stimulus, appears to 
arise from the brain rather than in the ears.    

67 Fed. Reg. At 59,033 (2002).  As VA's notice of proposed 
rulemaking made clear, the perception of noise is the 
disability identified as true tinnitus, and the source of the 
perceived noise is not in either or both ears.  The 
undifferentiated nature of the source of the noise that is 
tinnitus is the primary basis of VA's practice, as reflected 
in the notice of proposed rulemaking, of rating tinnitus as a 
single disease entity.

On May 14, 2003, VA published a final rule adding a note to 
Diagnostic Code 6260, directing raters to "[a]ssign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, in both ears, or in the head."  68 
Fed. Reg. 25,822, 25,823 (2003); 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2).

The 1999 amendment to Diagnostic Code 6260 reflected an 
awareness that tinnitus need not be constant to be disabling, 
and that it can have causes other than head trauma.  The 
amendment addressed the need to accommodate tinnitus 
resulting from other causes.  Further, the note added to 
Diagnostic Code 6260 by that amendment reflects the rule, 
stated in 38 C.F.R. § 4.14, that the disability resulting 
from tinnitus cannot be rated simultaneously under more than 
one diagnostic code.  The 1999 amendment did not reflect any 
change in view as to the nature of tinnitus itself.  Thus, 
the most recent amendment to Diagnostic Code 6260, which 
definitively states that only a single 10% disability rating 
is authorized for tinnitus, merely restates the law as it 
existed both prior to and after the 1999 amendment.

The VA General Counsel has issued a precedent opinion that 
Diagnostic Code 6260, as codified at 38 C.F.R. § 4.87, as in 
effect prior to June 1999 and as amended of that date, 
authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260 or any other diagnostic code.   VA General Counsel 
Memorandum VAOPGCPREC 2-2003, May 22, 2003.  This Precedent 
Opinion is binding upon the Board.  38 U.S.C.A. § 7104.  
Thus, the appellant's claim is denied as a matter of law.

With respect to procedural matters, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law on November 9, 2000.  
This law redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2002)).  It 
appears that the notice and duty-to-assist requirements of 
the VCAA were not followed by RO in the development of this 
claim.  However, the Board finds in the circumstances of this 
issue any further development or notice would serve no useful 
purpose.   See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to the requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant);  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).   Here, the appellant is seeking benefits that 
are not available as a matter of law, so the question of 
whether the procedural requirements of VCAA were followed 
would have no effect on the appellant's claim.  Also, in 
cases where the law, and not the evidence, is dispositive, 
the VCAA is not for application.  Mason v. Principi, 16 Vet. 
App. 129 (2002).


ORDER

Separate 10 percent ratings for bilateral tinnitus are denied 
as a matter of law.


REMAND

The VCAA and its implementing regulations include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim; 
specifically, VA has a duty to notify a claimant of any 
information, whether medical or lay information or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).    There is nothing in the file to indicate 
that the veteran was sent a comprehensive VCAA letter in 
regard to either his claim for service connection for 
bilateral pes planus.    

The veteran has asserted that he was given some supports for 
his ankles or arches in service.  Service connection for pes 
planus was denied on the basis that flatfeet were not shown 
in service nor were they clinically established by any post 
service findings.  In this regard, it is unclear whether he 
has received any post-service treatment for flat feet.  He is 
hereby informed that if so, he should provide the RO with 
notice as part of this remand.  At a minimum, service 
connection is warranted only where there is a current 
disability.

Accordingly, this case is REMANDED to the RO for the 
following:

1.	The RO must review the claims folder and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and any other legal precedent.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.

2.	The RO should contact the veteran and 
ascertain whether there has been any 
treatment of flat feet at any time after 
service.  If so, he should provide 
approximate dates, places and times of 
treatment.  As needed he should provide 
release forms.  If there was VA treatment, 
those records should be obtained.  

3.	Thereafter, and only if flatfeet are 
clinically established, the RO should 
arrange a physical examination to determine 
the etiology of pes planus.  That is, the 
examiner should opine as to the likelihood 
(50% probability) that the pes planus is 
incident to appellant's service or other 
service-connected musculoskeletal 
disabilities.  If the examination is 
conducted all indicated tests should be 
conducted and all clinical finding reported 
in detail.

4.	After completing the necessary development, 
the RO should readjudicate the claims based 
upon the entire claims folder, and in 
accordance with current statutory and 
regulatory provisions and legal theories.  
If the benefits sought as to this issue are 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



